ESCROW AGREEMENT
AMENDMENT NO. 1


This Escrow Agreement Amendment No. 1 (this “Escrow Amendment”) is dated as of
July 22, 2009, among (i) Premier Power Renewable Energy, Inc., a corporation
duly organized under the laws of the State of Delaware, (ii) Rupinvest Sarl, a
corporation duly organized and existing under the laws of Luxembourg, (iii)
Esdras Ltd., a corporation duly organized and existing under the laws of Cyprus,
and (iv) Capita Trust Company Limited, a private limited company incorporated in
England and Wales.
 
WHEREAS, Premier Power Renewable Energy, Inc., Rupinvest Sarl and Esdras Ltd.
entered into a Share Exchange Agreement on or about June 3, 2009 (the “Share
Exchange Agreement”);
 
WHEREAS, the parties hereto entered into an Escrow Agreement or on about July 9,
2009 (the “Escrow Agreement”) in connection with the Share Exchange Agreement;
and
 
WHEREAS, subject to the terms and conditions set forth in this Escrow Amendment,
the parties hereto desire to amend certain provisions of the Escrow Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
 
1.           Amendment to Escrow Agreement.  Effective immediately upon the
complete execution of this Escrow Amendment, the definition of “Share Exchange
Deliveries Deadline” in Section 2.1 of the Escrow Agreement shall mean
“twenty-seven (27) Trading Days of the Escrow Opening Date” so that the Share
Exchange Deliveries Deadline shall be July 31, 2009.


2.           Further Assurances.  The parties hereto hereby agree to execute and
deliver such additional documents, instruments, or agreements as may be
necessary and appropriate to effectuate the purposes of this Escrow Amendment.


3.           Successors and Assigns.  This Escrow Amendment is binding upon and
shall inure to the benefit of the successors and permitted assigns of the
parties hereto.


4.           Governing Law.  All questions concerning the construction,
validity, enforcement, and interpretation of this Escrow Amendment shall be
determined in accordance with the provisions of the Escrow Agreement.


5.           Counterparts. This Escrow Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


1

--------------------------------------------------------------------------------


 
6.           Effectiveness of Escrow Agreement.  Except as otherwise amended or
revised pursuant to this Escrow Amendment, the terms, conditions, and provisions
of the Escrow Agreement shall be in full force and effect.


IN WITNESS WHEREOF, the undersigned have executed this Escrow Amendment as of
the date first above written.



 
PREMIER POWER RENEWABLE ENERGY, INC.
     
By:  /s/ Dean Marks                                  
 
Dean Marks
 
Chief Executive Officer
     
RUPINVEST SARL
     
By:  /s/ Francois Bourgon                       
 
Francois BOURGON
 
Gerant
     
By:  /s/ Miguel de Anquin                       
 
Miguel DE ANQUIN
 
Gerant
     
ESDRAS LTD.
     
By:  /s/ Massimo Saluppo                       
 
Massimo SALUPPO
 
Procuratore
     
CAPITA TRUST COMPANY LIMITED
     
By:  /s/ Colin Benford                               
 
Name:   Colin Benford
 
Title:     Director
     
By:  /s/ David Baker                                  
 
Name:   David Baker
 
Title:     Director





2

--------------------------------------------------------------------------------

